Citation Nr: 0416249	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-33 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status post traumatic dislocation of the right ankle with 
arthritis of the right ankle joint.


REPRESENTATION

Veteran by:	The American Legion


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 31, 1974 to 
August 23, 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision from the VA RO in 
Columbus, South Carolina.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.  

2.  Residual to a medial subastragalar dislocation, the 
veteran manifests right ankle joint arthritis resulting in 
pain on ankle motion that more nearly approximates a 
moderately severe degree of overall right foot impairment.


CONCLUSION OF LAW

The criteria for entitlement to a 20 percent evaluation, and 
no more, for status post traumatic dislocation of a right 
ankle with arthritis of the right ankle joint have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271, 5284 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

With respect to notice, the Court has indicated that notice 
under VCAA must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction (RO).  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The 
Pelegrini Court also discussed four notice elements:

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide; 
	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction (RO).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  The Court also discussed four notice 
elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide; 
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 422.

In this case, the veteran filed his claim in March 2003; at 
that time he sought service connection for residuals of a 
right ankle injury.  In May 2003, the RO sent the veteran 
letter pertinent to his service connection claim.  In that 
letter, however, the RO advised the veteran to send to VA 
"any medical reports you have" and also advised him to 
provide identifying information and to complete a release 
form for any private records he wished VA to obtain on his 
behalf.  The RO advised the veteran it was his ultimate 
responsibility to make certain VA received all requested 
records not in the possession of a Federal department or 
agency and then provided the veteran with contact information 
in the event he had any questions relevant to his appeal.  

In July 2003, the RO granted service connection and assigned 
an initial 10 percent rating for the veteran's right ankle 
disability.  Thereafter the veteran disagreed with the 10 
percent rating assignment.  Thus, the appeal arises from a 
notice of disagreement as to the rating assignment following 
the grant of service connection, and as such, represents a 
"downstream" issue as referenced in 
VAOPGCPREC 8-2003 (December 22, 2003), summary published at 
69 Fed. Reg. 25,180 (May 5, 2004).  The General Counsel 
opinion noted that, a statement of the case provided after 
receipt of such notice of disagreement must necessarily 
include a summary of the evidence in the case pertinent to 
the issue or issues with which disagreement has been 
expressed; a citation to pertinent laws and regulations and a 
discussion of how they affect the decision; and a summary of 
the reasons for the decision on each issue.  As such, a 
statement of the case notifies a claimant of the evidence 
already provided to VA and explains why that evidence is 
insufficient under applicable law and regulations to grant 
the benefits sought and will therefore inform a claimant of 
what is needed to substantiate an issue raised in the notice 
of disagreement.  If such has been properly accomplished, 
separate notice under the VCAA, where already previously 
sent, need not be resent to the claimant.

In the instant case, the Board finds that adequate 
38 U.S.C. § 5103(a) notice was provided in connection with 
the original claim of entitlement to service connection for 
residuals of a right ankle disability, prior to the initial 
rating determination on that issue,.  Also, in the July 2003 
rating decision and the October 2003 statement of the case 
the RO notified the veteran of the evidence considered and 
the reasons and bases for the determination made in his 
claim.  In the statement of the case the RO included a 
recitation of governing laws and regulations, to include the 
diagnostic criteria pertinent to the evaluation of ankle 
disabilities and the provisions of 38 C.F.R. § 3.159, with 
reference to the United States Code provisions of the VCAA.  
Finally, throughout his appeal the veteran has been provided 
with contact information in the event he had any additional 
evidence or information, or any questions, for VA.  Based on 
the above, the Board finds that the veteran has been afforded 
appropriate notice under the VCAA.  See Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002). 

The Board also finds that VA has made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The 
claims file contains the veteran's service medical records, 
as well as VA treatment records identified by the veteran as 
pertinent to the appeal; notably, the veteran has identified 
only VA treatment for his right foot disability.  
Additionally, VA has conducted necessary medical inquiry in 
an effort to substantiate the claim.  38 U.S.C.A. §  5103A 
(d).  The veteran was afforded a VA examination specific to 
the current nature and severity of his right foot disability 
in June 2003.  Neither the veteran nor his representative has 
identified any reason for the Board to question the accuracy 
of the examination results shown in the recent VA examination 
report.  Furthermore, the veteran has not identified any 
additionally available evidence for consideration in his 
appeal.

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim. Rather, the law must be taken at its plain meaning 
and the plain meaning of the requirement that the effective 
date be determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003), degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

Limitation of motion of the ankle is contemplated in 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  This code provision 
allows for assignment of a 10 percent rating where there is 
moderate limitation of motion, and a 20 percent evaluation 
for marked limitation of motion.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

38 C.F.R. § 4.71a, Diagnostic Code 5284 provides for 
assignment of a 10 percent rating when a foot injury is 
moderate, a 20 percent rating when a foot injury is 
moderately severe, and a 30 percent evaluation for a severe 
foot injury.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2003).  
See also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability, beyond those set 
out in brief herein below.

Service medical records reflect that the veteran inverted his 
right ankle when landing on an opponent's foot during a 
basketball game in May 1974.  He was treated for the injury 
at Self Memorial Hospital, where it was determined that the 
right ankle was displaced medially in marked inversion and 
the anterior portion of the talus palpable subcutaneously 
anteriorly and laterally.  X-rays of the right ankle taken in 
June 1974 were normal.  The veteran continued to complaint of 
right foot/ankle pain, with clinical evidence of stiffness 
and limited motion.  The July 1974 report of medical 
examination notes an old dislocation of the right ankle.  The 
veteran's physical profile rating for his lower extremity was 
"1". 

VA outpatient records dated from September 2002 to October 
2003 are associated with the claims file and reflect 
treatment and the evaluation for right ankle as well as for 
bilateral foot complaints.  A November 2002 note shows an 
impression of chronic right ankle strain.  In January 2003, 
the veteran indicated he would treat his right foot pain with 
Darvon occasionally.  He also related that his ankle would 
sometimes catch.  He demonstrated an antalgic gait and 
exhibited some distress.  Examination revealed moderate right 
ankle edema and pain with limited motion .  X-rays revealed 
no mal-alignment and showed the joint space to be well 
maintained.  An entry in March 2003 references the veteran's 
use of a right ankle brace.  In June 2003, the veteran 
reported pain in his foot when walking without relief from 
Darvon.  X-rays done one week earlier were referenced as 
showing only mild soft tissue swelling in the ankle without 
other abnormalities.  Examination revealed mild swelling and 
tenderness in the right ankle area. In October 2003, the 
veteran again complained of chronic right ankle pain and 
reported that use of a brace or of Naprosyn was not working 
to alleviate his symptoms.  Examination revealed no 
tenderness to palpation and no obvious edema.  

In June 2003, the veteran presented for a VA examination.  He 
complained of pain that increased with walking and estimated 
that he could walk 25 yards on a flat surfacing before the 
pain in his ankle became excruciating enough to require him 
to rest.  He also reported that he could stand for one to two 
minutes before the ankle pain started, and that his ankle 
locked up on occasion to a point where he could not bend it, 
requiring him to "walk it off."  Flare-ups of ankle pain 
required the veteran to increase his pain medication and use 
a cane to assist in ambulation.  He estimated having 10 
flare-ups per month, each lasting up to one day in length.  
The veteran reported that he worked as a supply clerk, and 
that his ankle disability did not interfere too much with his 
duties as he could always complete them while sitting.  He 
did, however, report interference with home activities due to 
his right ankle pain, prohibiting him from yard work, 
standing for long periods at church, walking for exercise, 
and fishing.  His gait was normal, except for a slight limp 
favoring the right extremity.  There was no edema, erythema 
or heat.  Tenderness to palpation in both the lateral and 
medial malleoli was present.  No joint laxity was noted.  
Range of motion was limited to 10 of 20 degrees dorsiflexion 
with pain throughout, 20 of 45 degrees plantar flexion with 
pain throughout, 10 of 20 degrees eversion with pain 
throughout, and 10 of 30 degrees of inversion with pain 
throughout.  Repetitive motion did not produce any additional 
pain, restriction and range of motion, or fatigability.  No 
evidence of locking was present.  X-rays revealed no changes 
since those from September 2002.  The impression was status 
post traumatic dislocation of right ankle with subsequent 
development of traumatic arthritis of the ankle joint. 



Analysis

The veteran's right ankle disability is currently rated as 10 
percent disabling pursuant to Diagnostic Code 5010-5284.  
38 C.F.R. § 4.27 (2003) provides that hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The currently assigned 10 
percent rating is already the maximum available for arthritis 
in one joint pursuant to Diagnostic Code 5010.  Here the 
Board notes that although the VA examiner and other VA 
physicians have diagnosed arthritis in the right ankle joint 
and service connection is in effect for such diagnosis, the 
actual X-ray reports do not yet confirm the presence of 
arthritis in the veteran's right ankle joint.  

The Board continues to consider the propriety of a higher 
rating pursuant to Diagnostic Code 5284, generally pertaining 
to impairment of the foot, and finds that the veteran's 
service-connected disability picture more nearly approximates 
the criteria for a 20 percent rating under Diagnostic Code 
5284 based on a moderately severe foot injury, as further 
explained below.

First, the claims file demonstrates that the veteran has 
constantly complained of pain in his right ankle that has to 
be treated with medication. Treatment records from January 
2003 show the presence of tenderness and edema, and note the 
prescribed use of a brace consistent with his claims of 
flare-ups that require the use of assistive devices.  These 
records also document that the veteran has reported no relief 
with the use of Darvon or Naprosyn.  Furthermore, the 
veteran's demonstrated range of right ankle motion is 
restricted to at least half of the normal arcs of motion.  
Moreover, such motion is reportedly painful.  38 C.F.R. §§  
4.40, 4.45.  The Board further notes examination evidence 
that the veteran ambulates with a slight limp, favoring his 
right lower extremity.  Based on consideration of the 
objective medical evidence the Board finds the veteran's 
subjective testimony concerning his daily limitations on 
activities to be credible and persuasive.  The veteran has 
reported being unable to stand or walk for prolonged periods 
due to ankle pain.  The combination of all of these findings 
supports the conclusion that the veteran's right ankle 
disability results in more than moderate disability, more 
nearly approximating a moderately severe level of foot 
impairment.          

The evidence of record does not, however, support assignment 
of more than a 20 percent rating.  In that regard the Board 
first notes that 20 percent is the maximum rating available 
based on motion limitation of the ankle or based on 
consideration of deformity of the astragalus, and, as 
indicated above, in excess of that warranted based on 
arthritis.  Also, to warrant a higher, 30 percent rating 
under Diagnostic Code 5284, the veteran would have to 
demonstrate overall impairment that is severe.  None of the 
competent medical evidence of record describes the veteran's 
individual symptoms or overall disability level as severe.  
Here the Board emphasizes that the VA examination report 
clearly sets out the lack of any additional pain or other 
functional impairment with repetitive motion and also notes 
the absence of factors such as fatigability, edema or 
locking.  VA outpatient records note, at most edema and pain 
described as "moderate" and include a description of only 
"mild" swelling or tenderness, if any.  Thus, the competent 
medical evidence does not show that the veteran's right ankle 
disability more nearly results in a severe degree of 
impairment.

Consideration has also been given to the potential 
application of other various provisions of 38 C.F.R. Parts 3 
and 4 (2003).  However, the Board finds no basis upon which 
to assign a higher or separate disability evaluation.  There 
is, for instance, no evidence of right ankle ankylosis, which 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2003) 
(2003).  (Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995) [citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th 
ed. 1988) at 91]; see also Lewis v. Derwinski, 3 Vet. App. 
259 (1992)).  No other diagnostic codes that allow for a 
higher evaluation are shown to be applicable based on the 
nature of the symptoms complained of by the veteran and 
documented in the medical evidence of record.

In sum, the current residuals of in-service injury to the 
foot/ankle are a limitation of right ankle motion with pain 
causing interference with activities such as walking.  Such 
findings more nearly approximate a moderately severe degree 
of disability.  

The Board notes that this is an initial rating case, and 
consideration has been given to the propriety of "staged 
ratings" for the condition over the period of time since 
service connection became effective.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In that regard, the Board 
concludes, however, that the evidence shows that the 
veteran's right ankle disability is appropriately rated as 20 
percent disabling from the effective date of service 
connection and throughout the appeal period.  In arriving at 
that determination Board has considered all the evidence of 
record, consistent with the Court's decision in Fenderson.  

The Board has considered the applicability of the benefit of 
the doubt doctrine, but notes that the preponderance of the 
evidence is against a rating in excess of the 20 percent 
assigned herein such that the benefit-of-the-doubt doctrine 
is not further applicable in the instant appeal.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An increased rating, to 20 percent, and no higher, for status 
post traumatic dislocation of the right ankle with arthritis 
of the right ankle joint, is granted, subject to the laws and 
regulations governing the payment of monetary awards.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



